Citation Nr: 1127731	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1941 to December 1945.  The Veteran died in December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held in July 2006 before a Veterans Law Judge who is unavailable to participate in the present decision.  The appellant was provided an additional hearing before the undersigned Veterans Law Judge in April 2011.  Copies of the transcripts of those hearings are of record.  The Board remanded the issue on appeal for additional development in March 2007 and June 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in March 2004.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The notice as to these matters was provided in April 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  Generally, VA medical records are held to be within VA control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

In this case, the appellant claims that the Veteran's death in December 2003 was the result of VA negligence.  She contends, in essence, that VA erred in failing to treat a gastrointestinal bleed or in transferring him prematurely to the Pinckneyville Community Hospital on November 28, 2003.  The Board notes that VA medical records obtained subsequent to the March 2007 remand indicate that during the Veteran's hospitalization at the Marion, Illinois, VA Medical Center from November 25, 2003, to November 26, 2003, paper records may have been created due to computer problems.  Although extensive records were obtained from the Marion VA Medical Center, there is no indication that a search for pertinent paper records was conducted.  

The available VA treatment records show the Veteran was hospitalized at the Marion, Illinois, VA Medical Center from October 30, 2003, to November 7, 2003, and from November 18, 2003, to November 28, 2003.  He underwent a colonoscopy on October 30, 2003, and was released to a skilled nursing facility on November 7, 2003.  He was transferred back to the Marion VA Medical Center on November 18, 2003, after he developed gastrointestinal bleeding.  He was treated and transferred to the Pinckneyville Community Hospital/Skilled Nursing Facility on November 28, 2003.  He died in early December  2003 as a result of multiple organ failure due to hypotension and gastrointestinal bleeding.  No autopsy was performed.

The Board also notes that VA medical opinions from D.M., D.O., were obtained in May 2004 and December 2009.  Although the physician found that based upon a review of all the evidence of record there was no indication of improper treatment or negligence at the Marion VA Medical Center, there was no specific reference to a November 26, 2003, report from J.M.M, R.N., which provided a diagnosis of gastrointestinal bleed hypotension.  In a February 2004 statement R.O.P., M.D., the Veteran's physician at the Pinckneyville Community Hospital noted that he had only agreed to accept the Veteran's transfer on November 28, 2003, after being assured that there had been no more episodes of gastrointestinal bleeding.  In light of the complex medical issue in this case, the Board finds that additional development is required, to include an opinion from an appropriate medical specialist.


Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain all pertinent VA treatment records possibly created and maintained in a non-electronic VA records management system during the period from November 25, 2003, to November 28, 2003.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

2.  Thereafter, the Veteran's claims file should be reviewed by a VA gastrointestinal disorders medical specialist for an opinion as to (a) whether the evidence demonstrates his death was caused by VA hospital care or surgical treatment, to include as a result of a failure to timely diagnose and properly treat a disease or injury, and (b) if so, whether his death was specifically caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable.  The pertinent evidence of record should be summarized and the significance, if any, of the November 26, 2003, diagnosis by J.M.M., R.N., should be addressed.

The examiner should be informed that the regulations for such compensation requires actual causation of the additional disability that is not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  All findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


